Citation Nr: 0115247	
Decision Date: 06/01/01    Archive Date: 06/13/01

DOCKET NO.  01-00 043	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for the 
cause of death.  

ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel


INTRODUCTION

The veteran served on active duty from November 1941 to 
September 1942 and from March 1945 to March 1946.  He was a 
Prisoner of War (POW) of the Imperial Japanese Government 
from April 1942 to September 1942.  The veteran died in April 
1996.  The appellant is the veteran's widow.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO).  In July 1998, the RO held 
that new and material evidence had not been submitted to 
reopen the claim of entitlement to service connection for the 
cause of death.  


FINDINGS OF FACT

1.  In a decision dated in July 1996, the RO denied 
entitlement to service connection for the cause of death; the 
RO notified the appellant of that decision, but she did not 
appeal.

2.  The evidence received subsequent to the RO's July 1996 
rating decision does not bear directly and substantially upon 
the specific matter under consideration; is cumulative or 
redundant; and/or is not by itself or in connection with 
evidence previously assembled so significant that it must be 
considered in order to fairly decide the merits of the claim.  


CONCLUSIONS OF LAW

1.  The July 1996 rating decision that denied service 
connection for the cause of death is final. 38 U.S.C.A. §§ 
5108, 7104 (West 1991 & Supp. 1999);  38 C.F.R. §§ 3.156(a), 
20.1103 (2000).

2.  No new and material evidence has been received to reopen 
the claim of entitlement to service connection for the cause 
of death.  38 U.S.C.A. § 5108 (West 1991 & Supp. 1999); 
38 C.F.R. § 3.156(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

A VA examination conducted in March 1957 resulted in 
diagnoses of residuals of shell fragment wound to the 
occipital region and right side of the neck as well as medial 
bilateral pterygium.  

In April 1957, the RO granted service connection for a non-
disabling scar on the head and neck.  

A medical certificate dated in May 1957 included diagnoses of 
shrapnel scar on the occipital neck and hypotension.  

A VA examination conducted in February 1958 resulted in 
diagnoses of residuals shrapnel fragment wound of the back of 
the neck including a healed scar and muscle injury involving 
the trapezius muscle.  

In March 1958, the RO granted an increased rating to 10 
percent for residuals of the shrapnel wound to the back of 
the neck.  The disability remained at the 10 percent level, 
despite numerous claims submitted for increased ratings by 
the veteran, up until the time of the veteran's death.  

A January 1962 medical report indicated the presence of 
rheumatic arthritis which was noted to have occurred in June 
1957.  

A health certificate dated in February 1972 noted complaints 
of pain in the orbital regions, complaints of rheumatoid 
arthritis affecting the back and lower extremities and also 
problems with vision.  

A medical certificate dated in December 1972 includes 
diagnoses of frozen neck secondary to residual of a bullet 
wound on the nape of the back of the neck and muscular 
involvement of the affected area, rheumatoid arthritis of 
both lower extremities of long duration, a dermatological 
disturbance etiologically traceable from dietary deficiency 
and beriberi, and progressive diminution of vision in both 
eyes.  

A VA examination conducted in June 1973 resulted in diagnoses 
of scar on the right posterior neck, allegedly due to shell 
fragment wound with retained metallic foreign body and injury 
to Muscle Group I and XX, and neck rigidity and calcification 
of ligamentum nuchae, duodenal bulb deformity with no 
evidence of active ulceration consistent with scarring from 
previous ulcer disease, hypertrophic degenerative disease of 
the lumbar spine with bilateral sacroiliac arthritis, 
arthritis of the left ankle with loss of motion and beriberi 
not found.  

The report of a November 1973 VA examination included a 
diagnosis of scar on the back of the neck, allegedly a 
residual of a shell fragment wound, with injury to Muscle 
Group's I and XX.  

A physician's statement dated in November 1975 shows that the 
veteran had been treated for residuals of a shrapnel injury 
including blurred vision, headaches, dizziness, insomnia and 
torticollis.  

A medical certificate dated in January 1980 noted diagnoses 
of torticollis secondary to nerve injuries from old shrapnel 
wound in the back of the head and neck, forgetfulness 
secondary to brain concussion and old shrapnel wounds, very 
poor vision probably nervous in origin and tension headaches.  

In June 1981, a private physician reported that he had been 
treating the veteran for pain at the site of a shrapnel 
wound, hypertension, and bilateral cataracts.  

A June 1982 medical certificate notes treatment for 
hypertension, rheumatism, shrapnel wound and chronic gastric 
ulcer.  A separate medical report dated in June 1982 included 
diagnoses of hypertension, chronic gastric ulcer, acute 
rheumatism and blurred vision.  The physician opined that the 
blurred vision and paresthesia the veteran experienced were 
due to the shrapnel wound.  

A physician reported in September 1983 that he was treating 
the veteran for eczematous dermatitis which was compounded by 
severe itching, insomnia, anxiety, allergies, persistent 
headache, nausea and vomiting, weakness and general debility.   

The veteran underwent a VA POW examination in October 1983.  
The diagnoses were right pterygium, post-operative aphakia on 
the right, compound astigmatism hyperopia on the right, a 
mature cataract on the left, degenerative joint disease of 
the cervical spine at C5-C6, no residuals of beriberi, no 
mental disease, and no medical evidence of the current 
existence of any nutritional deficiency resulting from forced 
labor or inhumane treatment while a POW.  

A physician reported in January 1986 that he had been 
treating the veteran for beriberi including beriberi heart 
disease and avitaminosis secondary to chronic amebic 
dysentery of long standing duration.  The physician opined 
that the veteran "is suffering disabilities directly 
attributable to his prisoner of war status and he is under 
continuous medical treatment up to the present."  

A November 1989 medical report includes diagnoses of partial 
blindness due to cataracts, essential hypertension, chronic 
rheumatism and rheumatoid arthritis of the whole body.  

In September 1990, a private physician reported that he had 
been treating the veteran for cataracts, pain at the 
posterolateral region right of the neck at the site of a 
shrapnel wound, rheumatoid arthritis of the hip, elbow, and 
shoulders, and hypotension.  

A death certificate was received at the RO in April 1996.  
The document indicates that the veteran died in April 1996.  
The immediate cause of death was reported as pneumonia.  No 
antecedent or underlying causes of death were reported.  

By rating decision dated in July 1996, the RO denied service 
connection for the cause of death, eligibility to dependents 
educational assistance, eligibility for nonservice-connected 
death pension benefits and also denied entitlement to accrued 
benefits.  The appellant was informed of the decision and of 
her procedural and appellate rights via correspondence dated 
in August 1996.  The appellant did not timely appeal the 
decision which became final in August 1997.  

The evidence added to the record subsequent to the July 1996 
rating decision which denied, in pertinent part, service 
connection for cause of death, is set out below.  

Duplicate service records were submitted in October 1997.  

Private treatment records dated from December 1995 to 
February 1996 were associated with the claims file in 
February 1998.  The records evidence treatment for pneumonia, 
pulmonary tuberculosis and chronic obstructive pulmonary 
disease.  

In a June 1998 statement, a private physician reported that 
he had examined the veteran and diagnosed the presence of 
hypotension, arthritis of the hips, elbow, and shoulder and 
bilateral cataracts.  

Two affidavits dated in October 1998 were received at the RO 
in December 1998.  The affiants attested to the fact that 
they were interned in Camp O'Donnel as POW's with the veteran 
for several months.  They reported that they witnessed the 
veteran in the camp and observed that he had swollen body 
parts, including his legs, ankles, knees and upper 
extremities.  One of the affiants opined that the veteran's 
swollen body parts were suggestive of beriberi, malaria, 
dysentery, influenza, pneumonia, malnutrition and any of the 
anxiety states.  

A report of contact, dated in December 1998, reveals that the 
appellant appeared for a personal hearing but opted not to 
have a formal hearing.  The reasons for the denial of her 
claim were explained to her.  She submitted the above 
referenced affidavits and also a copy of a medical record 
which had been considered as part of other rating actions.  
The appellant was instructed to submit new and material 
evidence.  

In December 1998, the appellant submitted copies of medical 
treatises on pneumonia, and cerebral blood flow, the 
cerebrospinal fluid and brain metabolism.  The veteran was 
not referenced in the treatises at all.  

A medical certificate pertaining to the appellant's treatment 
at a private clinic in December 2000 was received in January 
2001.  

The appellant also submitted various statements advancing her 
arguments as to why the veteran's death should be service-
connected.  In essence, she maintains that she has submitted 
supportive evidence, needs assistance, and that her husband 
"had loyal service to the United States during World War II.  

Criteria

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  
38 U.S.C.A. § 1310.  

As for a contributory cause of death, it must be shown that 
there were "debilitating effects" due to a service-connected 
disability that made the veteran "materially less capable" of 
resisting the effects of the fatal disease or that a service-
connected disability had "material influence in accelerating 
death," thereby contributing substantially or materially to 
the cause of death.  Lathan v. Brown, 7 Vet. App. 359 (1996).

(a) The death of a veteran will be considered as having been 
due to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  The issue involved will be 
determined by exercise of sound judgment, without recourse to 
speculation, after a careful analysis has been made of all 
the facts and circumstances surrounding the death of the 
veteran, including, particularly, autopsy reports.

(b) Principal cause of death.  The service-connected 
disability will be considered as the principal (primary) 
cause of death when such disability, singly or jointly with 
some other condition, was the immediate or underlying cause 
of death or was etiologically related thereto.

(c) Contributory cause of death. (1) Contributory cause of 
death is inherently one not related to the principal cause.  
In determining whether the service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially; that it combined to cause death; 
that it aided or lent assistance to the production of death.  
It is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.

(2) Generally, minor service-connected disabilities, 
particularly those of a static nature or not materially 
affecting a vital organ, would not be held to have 
contributed to death primarily due to unrelated disability.  
In the same category there would be included service-
connected disease or injuries of any evaluation (even though 
evaluated as 100 percent disabling) but of a quiescent or 
static nature involving muscular or skeletal functions and 
not materially affecting other vital body functions.

(3) Service-connected diseases or injuries involving active 
processes affecting vital organs should receive careful 
consideration as a contributory cause of death, the primary 
cause being unrelated, from the viewpoint of whether there 
were resulting debilitating effects and general impairment of 
health to an extent that would render the person materially 
less capable of resisting the effects of other disease or 
injury primarily causing death.  Where the service-connected 
condition affects vital organs as distinguished from muscular 
or skeletal functions and is evaluated as 100 percent 
disabling, debilitation may be assumed.

(4) There are primary causes of death which by their very 
nature are so overwhelming that eventual death can be 
anticipated irrespective of coexisting conditions, but, even 
in such cases, there is for consideration whether there may 
be a reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  In this situation, however, 
it would not generally be reasonable to hold that a service-
connected condition accelerated death unless such condition 
affected a vital organ and was of itself of a progressive or 
debilitating nature.  38 C.F.R. § 3.312.

Service connection may be granted for a disability that is 
proximately due to, the result of, or aggravated by a 
service-connected disease or injury.  38 C.F.R. § 3.310(a); 
Allen v. Brown, 7 Vet. App. 439 (1995).

Regulations provide that an appeal consists of a timely filed 
notice of disagreement in writing and, after a statement of 
the case has been furnished, a timely filed substantive 
appeal.  38 C.F.R. § 20.200 (2000).  Absent appeal, a 
decision of a duly constituted rating agency or other agency 
of original jurisdiction shall be final and binding on all VA 
field offices as to conclusions based on evidence on file at 
the time VA issues written notification in accordance with 
38 U.S.C.A. § 5104 (West 1991).  38 U.S.C.A. § 7105(c) (West 
1991);  38 C.F.R. § 20.1103 (2000).

A final and binding decision shall not be subject to revision 
on the same factual basis except as provided by regulation.  
See 38 C.F.R. § 3.105 (2000).  If new and material evidence 
is presented or secured with respect to a claim that has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.  38 U.S.C.A. § 5108 
(West 1991); Hickson v. West, 12 Vet. App. 247 (1999).

New and material evidence is defined as evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  In Hodge v. West, 
155 F.3d 1356, 1363 (Fed. Cir. 1998), the Federal Circuit 
noted that new evidence could be sufficient to reopen a claim 
if it could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented), will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  In Kutscherousky v. 
West, 12 Vet. App. 369 (1999) the Court held that the prior 
holdings in Justus and Evans that the evidence is presumed to 
be credible was not altered by the Federal Circuit decision 
in Hodge.

The law provides that the Secretary shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  VCAA of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) (to be codified at 
38 U.S.C. § 5103A(a)).

The duty to assist includes obtaining relevant records 
(including private records) that the claimant adequately 
identifies to the Secretary and authorizes the Secretary to 
obtain.  VCAA of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 
2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A(b)).  The assistance to be provided by the Secretary 
shall also include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  An 
examination is deemed "necessary" if the evidence of record 
(lay or medical) includes competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; and indicates that the disability or 
symptoms may be associated with the claimant's active 
military, naval, or air service; but does not contain 
sufficient medical evidence for the Secretary to make a 
decision on the claim.  VCAA of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) (to be codified at 
38 U.S.C. § 5103A(d)).

The Veterans Benefits Administration (VBA) has found that the 
new notice provision of the Veterans Claims Assistance Act of 
2000 apply to attempts to reopen claims.  VA must notify the 
claimant of any information or evidence not previously 
provided to VA that is necessary to substantiate the claim.  
VBA Fast Letter 01-02 (Jan. 9, 2001).  

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  VCAA of 2000, Pub. L. 
No. 106-475, § 4, 114 Stat. 2096 (2000) (to be codified as 
amended at 38 U.S.C. § 5107(b))

When all the evidence is assembled, the Secretary, is then 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55;  38 C.F.R. 
§§ 3.102, 4.3 (2000).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt 
doctrine in resolving each such issue shall be given to the 
veteran.  VCAA of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 
2096, 2098-99 (2000) (to be codified as amended at 38 U.S.C. 
§ 5107); 38 C.F.R. § 3.102, 4.3 (2000).

Preliminary Matters

The RO has met its duty to assist the appellant in the 
development of this claim under the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  By virtue of the statement of the case and 
correspondence issued during the pendency of the appeal, the 
appellant was given notice of the information, medical 
evidence, or lay evidence necessary to substantiate the 
claim.  The appellant was further informed of evidence needed 
to substantiate her claim at the time of the December 1998 
informal hearing.  The service medical records were obtained.  
The RO made reasonable efforts to obtain relevant records 
adequately identified by the appellant.  The Board finds the 
medical evidence of record sufficient to decide these claims.  

Analysis

The Board finds that new and material evidence has not been 
submitted to reopen the claim of entitlement to service 
connection for the cause of death.  The claim was denied by 
the RO in July 1996 as it was determined that the evidence of 
record failed to show that the veteran's death was related to 
military service.  

The evidence submitted subsequent to the July 1996 decision 
consists of statements from the appellant, private medical 
records, two affidavits, a report of contact and copies of 
medical treatises.  None of this evidence is new and material 
as it does not provide evidence that sheds additional light 
on any condition arising during service that may have 
contributed to the veteran's demise.  

The two affidavits included observations from purported 
eyewitnesses to the veteran's physical condition during his 
internment as a POW.  While the affiants are competent to 
report on certain symptomatology observed in the veteran, as 
lay persons they are not competent to make a medical 
diagnosis of a condition existing at that time, or later, or 
to relate a current medical disorder to a specific cause or 
time frame.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  See Harvey, 6 Vet. App. at 393; see also Layno v. 
Brown, 6 Vet. App. 465, 469-470 (1994).  The affiants 
observations cannot be considered competent evidence linking 
the pneumonia which was the listed ultimate cause of death to 
the veteran's period of active duty.  The appellant's written 
statements also are not probative in this regard for the same 
reasons.  

The excerpts of the medical treatises are not new and 
material.  The report of contact does not provide any 
evidence demonstrating that the cause of death was linked to 
active duty.  The medical treatises do not address the 
veteran's medical history at all.  As such, they are not 
sufficiently specific to the veteran's particular 
circumstances and are not material in the sense of increasing 
the likelihood of these being a cause of the veteran's death 
that can be attributed to service.  We would point out, 
however, that the appellant's husband's loyal service to the 
United States is unquestioned.  

The Board finds the evidence which was submitted subsequent 
to the July 1996 rating decision does not bear directly and 
substantially upon the specific matter under consideration; 
is cumulative and/or duplicative and is not so significant 
that it must be considered in order to fairly decide the 
merits of the claim.  The appellant has not, at this point, 
submitted new and material evidence to reopen the claim of 
entitlement to service connection for cause of death.  
38 C.F.R. § 3.156.  




ORDER

New and material evidence not having been submitted, the 
claim of entitlement to service connection for the cause of 
death has not been reopened.  



		
	JEFF MARTIN 
	Member, Board of Veterans' Appeals



 

